DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on July 6, 2022, PROSECUTION IS HEREBY REOPENED. New Grounds of Rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646        

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claim 1 recites wherein “the electrical energy which is supplied by the second energy store is dependent on a failure probability of individual bundles of a multiplicity of bundles of battery cells within the first energy store.” Independent claim 11 recites a similar limitation at lines 4-5. Especially in light of the arguments provided in applicant’s Appeal Brief filed July 6, 2022 (“Appeal Brief”), it is unclear what the claim term “failure probability” is intended to mean. 
One of ordinary skill in the art would interpret “failure probability” to encompass, at least the “level of charge,” as a battery is more likely to fail when its charge is low and thus switch over to a secondary source for power needs.  In the Appeal Brief, however, applicant argued that the failure probability is something separate and distinct from the level of charge. In other words, the accepted meaning of “failure probability” includes “level of charge,” while the term “failure probability” in the claims is used to mean something else, which does not include “level of charge.” 
The term is indefinite because the specification does not clearly define the term. In fact, nowhere in applicant’s specification is there any description of what is meant by “failure probability.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
For at least the reasons provided above, claims 1 and 11, along with dependent claims 2-5, 7-10, and 12-15, are rejected under 35 U.S.C. 112(b).
Claims 14 and 15 are further rejected under 35 U.S.C. 112(b). Claims 14 and 15 each recites “the failure probability of individual bundles or battery cells of the first energy store.” In light of applicant’s disclosure, it is unclear whether “individual bundles or battery cells” should instead say “individual bundles of battery cells.” For purposes of examination, it is assumed that the phrase should read “individual bundles of battery cells.” 
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Publication No. 2017/0203850 to Wang et al. (“Wang”).
Regarding claim 1, Wang discloses a  drive system for an aircraft, comprising: a first energy store (410) for supplying electrical energy (¶¶ [0058], [0106]); a second energy store (420) for supply electrical energy; at least one electric drive for supplying drive power for the aircraft (¶¶ [0058], [0106]); and an energy distribution unit (106) for transmitting the supplied electrical energy of the first energy store and the supplied electrical energy of the second energy store to the at least one electric drive (¶¶ [0046]-[0050]), wherein: the energy distribution unit is configured to charge the second energy store using a first portion of the energy supplied by the first energy store and at the same time to transmit a second portion of the energy supplied by the first energy store to the at least one electric drive, in order to supply the drive power for the aircraft (¶¶ [0069]-[0070]); and the electrical energy which is supplied by the second energy store is dependent on a failure probability of individual bundles of a multiplicity of bundles of battery cells within the first energy store (¶¶ [0089]-[0090], teaching that the electrical energy which is supplied by the second energy store is dependent on the level of charge (i.e., failure probability) of the battery cells within the first energy store; see also ¶ [0106], teaching that the first energy store comprises a lithium-ion battery, and thus the level of charge (i.e., failure probability) of the battery depends on the level of charge (i.e., failure probability) of individual bundles of a multiplicity of bundles of battery cells within the first energy store). 
In Wang, when the level of charge (i.e., failure probability) of an individual bundle is low, this necessarily lowers the failure probability of the battery as a whole. The claim language does not require the drive system to separately assess the failure probability of each individual bundle. Thus, Wang clearly teaches that the electrical energy which is supplied by the second energy store is dependent on a failure probability of individual bundles of a multiplicity of bundles of battery cells within the first energy store. 
If, however, it is argued that Wang does not explicitly teach this claim limitation, then it was well known in the art before the effective filing date to determine the failure probability of a lithium-ion battery by determining the failure probability of individual bundles of a multiplicity of bundles of battery cells within the battery (see, e.g., U.S. Patent No. 8,564,245 to Bosch et al. Secondary reference to show well known in art (MPEP 2131.01)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Wang and determine the failure probability of the battery by determining the failure probability of individual bundles of a multiplicity of bundles of battery cells within the battery, in order to improve accuracy in accessing the battery’s health, as such is well known in the art.  
Regarding claim 2, Wang teaches wherein the energy distribution unit is configured to transmit the supplied electrical energy of the second energy store to the at least one electric drive only if power which is required by the driver exceeds a predefined limiting value (Wang at ¶ [0069]; claim 1).
Regarding claim 3, Wang teaches wherein the energy distribution unit is configured to transmit only the supplied electrical energy of the first energy store to the at least one electric drive if the power required by the driver undershoots the predefined limiting value (Wang at ¶ [0069]; claim 1).
Regarding claim 4, Wang teaches wherein the second energy store is a supercapacitor (Wang at ¶ [0106]).
Regarding claim 8, Wang teaches wherein the drive system has at least one motor configured to supply the required drive power for the aircraft during a cruise flight, by using exclusively the supplied electrical energy of the first energy store (Wang at ¶ [0069]; claims 1-3).
Regarding claim 9, Wang teaches an aircraft having a drive system according to claim 1 (Wang at ¶ [0067]).
Regarding claim 11, Wang teaches a method for supplying drive power for an aircraft, comprising: supplying electrical energy from a first energy store (410) that has a battery cell module (¶¶ [0058], [0106]) with a multiplicity of bundles of battery cells (¶ [0106], teaching a lithium-ion battery); supplying electrical energy from a second energy store (420; ¶¶ [0058], [0106]) in an amount that is dependent on a failure probability of individual bundles of the multiplicity of bundle  (¶¶ [0089]-[0090], teaching that the electrical energy which is supplied by the second energy store is dependent on the level of charge (i.e., failure probability) of the battery cells within the first energy store; see also ¶ [0106], teaching that the first energy store comprises a lithium-ion battery, and thus the level of charge (i.e., failure probability) of the battery depends on the level of charge (i.e., failure probability) of individual bundles of a multiplicity of bundles of battery cells within the first energy store); simultaneously transmitting the supplied electrical energy of the first energy store and the supplied electrical energy of the second energy store to at least one electric drive of the aircraft during a take-off process of the aircraft, wherein the second energy store is at least partially discharged (¶¶ [0069]-[0070], [107]); charging the second energy store by the first energy store to a predefined setpoint value of a state of charge of the second energy store after the at least partial discharging of the second energy store, wherein the charging of the second energy store takes place during a cruise flight of the aircraft (¶¶ [0069]-[0070], [0106]- [107]).
In Wang, when the level of charge (i.e., failure probability) of an individual bundle is low, this necessarily lowers the failure probability of the battery as a whole. The claim language does not require the drive system to separately assess the failure probability of each individual bundle. Thus, Wang clearly teaches that the electrical energy which is supplied by the second energy store is dependent on a failure probability of individual bundles of a multiplicity of bundles of battery cells within the first energy store. 
If, however, it is argued that Wang does not explicitly teach this claim limitation, then it was well known in the art before the effective filing date to determine the failure probability of a lithium-ion battery by determining the failure probability of individual bundles of a multiplicity of bundles of battery cells within the battery (see, e.g., U.S. Patent No. 8,564,245 to Bosch et al. Secondary reference to show well known in art (MPEP 2131.01)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Wang and determine the failure probability of the battery by determining the failure probability of individual bundles of a multiplicity of bundles of battery cells within the battery, in order to improve accuracy in accessing the battery’s health, as such is well known in the art.  
Regarding claim 12, Wang teaches simultaneously transmitting the supplied electrical energy of the first energy store and the supplied electrical energy of the second energy store to the at least one electric drive of the aircraft during a landing process of the aircraft, wherein the second energy store is at least partially discharged (Wang at  ¶¶ [0069]-[0070], [0106]- [107]).
Regarding claim 13, Wang teaches transmitting the supplied electrical energy of the second energy store to the at least one electric drive of the aircraft exclusively during the take-off process and the landing process of the aircraft (Wang at  ¶¶ [0069]-[0070], [0106]- [107]).
Regarding claim 14, Wang teaches wherein the second energy store is configured to supply electrical energy to the electric drive such that the electrical energy which is supplied by the second energy store is proportional to the failure probability of individual bundles of battery cells of the first energy store (Wang at ¶¶ [0089]-[0090], teaching that the electrical energy which is supplied by the second energy store is dependent on the level of charge (i.e., failure probability) of the battery cells within the first energy store; see also ¶ [0106], teaching that the first energy store comprises a lithium-ion battery, and thus the level of charge (i.e., failure probability) of the battery depends on the level of charge (i.e., failure probability) of individual bundles of a multiplicity of bundles of battery cells within the first energy store). 
Regarding claim 15, Wang teaches wherein the second energy store is configured to supply electrical energy to the electric drive such that the electrical energy which is supplied by the second energy store is proportional to the failure probability of individual bundles of battery cells of the first energy store (Wang at ¶¶ [0089]-[0090], teaching that the electrical energy which is supplied by the second energy store is dependent on the level of charge (i.e., failure probability) of the battery cells within the first energy store; see also ¶ [0106], teaching that the first energy store comprises a lithium-ion battery, and thus the level of charge (i.e., failure probability) of the battery depends on the level of charge (i.e., failure probability) of individual bundles of a multiplicity of bundles of battery cells within the first energy store).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above.
Regarding claim 7, Wang teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein a ratio of a quotient of the power density to the energy density of the second energy store and of a quotient of the power density to the energy density of the first energy store is at least 30.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the ratio being at least 30. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Wang such that the ratio of a quotient of the power density to the energy density of the second energy store and of a quotient of the power density to the energy density of the first energy store is at least 30, in order to improve energy efficiency. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, in view of U.S. Patent No. 8,564,245 to Bosch et al. (“Bosch”).
Regarding claim 5, Wang teaches each and every element of claim 1 as discussed above, and Wang appears to teach wherein the first energy store has a battery cell module that includes the multiplicity of bundles and the bundles are bundles of battery cells connected in series; and wherein the multiplicity of bundles are each connected in parallel with one another (¶ [0106]), but Wang does not explicitly teach this claim feature.  
Bosch teaches wherein the first energy store has a battery cell module that includes the multiplicity of bundles and the bundles are bundles of battery cells connected in series; and wherein the multiplicity of bundles are each connected in parallel with one another (Bosch at Col. 1, lines 17-36; FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Wang such that the first energy store has a battery cell module that includes the multiplicity of bundles and the bundles are bundles of battery cells connected in series; and wherein the multiplicity of bundles are each connected in parallel with one another, as taught by Bosch, in order to improve power storage capacity and efficiency. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 9 above, in view of U.S. Pat. Pub. No. 2021/0188130 to Kunzwa (“Kunzwa”).
Regarding claim 10, Wang teaches each and every element of claim 9 as discussed above, but it does not explicitly teach wherein the aircraft is a manned aircraft. 
Nevertheless, both manned and unmanned aircraft that utilize hybrid power systems for propulsion are well known. Kunzwa teaches a hybrid power system (Abstract) for either an unmanned or manned vehicle (¶ [0187]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft disclosed in Wang to be a manned vehicle as taught in Kunzwa, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the drive system of Wang into a manned aircraft, as taught by Kunzwa, in order to better manage the power distribution of the manned aircraft. 
Response to Arguments
Applicant’s arguments filed July 6, 2022 have been considered but are moot in light of the new grounds for rejection. In light of the amendments to the claims filed September 29, 2021, independent claims 1 and 11 are now being rejected under 35 U.S.C. 102/103 as being anticipated or, in the alternative, obvious over Wang. For at least the reasons provided above, Wang teaches each and every element of independent claims 1 and 11.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646